  Case 1:20-cr-00419-VM Document 30 Filed 02/18/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X
UNITED STATES OF AMERICA,       :                                2/18/2021
                                :
                                :               20 CR 419(VM)
          -against-             :                  ORDER
                                :
MILES CHARLES,                  :
                                :
                 Defendant.     :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:

     By letter dated February 17, 2021, counsel for the
Defendant in the above-captioned matter requested a 45-day
adjournment of the status conference currently scheduled for
February 26, 2021. (See Dkt. No. 29.)        The Government
requested, upon consent of defense counsel, the exclusion of
time under the Speedy Trial Act. Accordingly, it is hereby

     ORDERED that the conference currently scheduled for
February 26, 2021 shall be adjourned until April 16, 2021 at
12:00 p.m. In light of the ongoing public health emergency,
the conference will proceed via telephone. The parties are
directed to use the dial-in number 888-363-4749, with access
code 8392198; and it is further

     ORDERED that the time until the conference on April 16,
2021 shall be excluded from speedy trial calculations. This
exclusion is designed to guarantee effectiveness of counsel
and prevent any possible miscarriage of justice. The value of
this exclusion outweighs the best interests of the defendant
and the public to a speedy trial. This order of exclusion of
time is made pursuant to 18 U.S.C. §§ 3161(h)(7)(B)(i) & (iv).

SO ORDERED:

Dated:     New York, New York
           February 18, 2021

                                        _______________________
                                              Victor Marrero
                                                U.S.D.J.
